Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14, 16-18 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,058,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 & 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fout (US 2010/0100020) in view Butler (US D594,638).
It is noted terms such as “substantially” are considered relative terms. In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3c 1359, 1369, 70 USPQ 2d 1827, 1834 (Fed. Cir. 2004).

Regarding Claim 1, Fout discloses an outsole (Figures 11 & 12) for an orthopedic device (Figure 1) comprising a heel part (heel, see annotated figure 11 below), a forefoot part (forefoot, see annotated figure 11 below); a mid-foot part (mid-foot, see annotated figure 11 below) separating the heel part from the forefoot part; a longitudinal axis (Para. 31) extending in a longitudinal direction between the forefoot part and the heel part (Figure 11); a transverse axis (Para. 32) intersecting the longitudinal axis and extending in a transverse direction between a lateral edge (34b) of the outsole and a medial edge (34a) of the outsole; a bottom surface (bottom of 36) extending along the longitudinal axis and between the medial and lateral edges, the bottom surface defining an apex (apex, see annotated figures 4,11 & 12) at the intersection of the longitudinal axis and the transverse axis and at least one apical line (apical line A, see annotate figures 4 & 12) passing through the apex and subtending an oblique angle to the longitudinal axis, the bottom surface curving through the apex and along the at least one apical line in both the longitudinal direction and the transverse direction (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore there is a curved surface through the apex and along the at least one apical line in both the longitudinal direction and the transverse direction since the entire bottom is curved both longitudinally and transversely) and the bottom surface defines a substantially same radius of curvature along the at least one apical line and the longitudinal axis (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore there would be a radius of curvature along the first apical line and a radius of curvature along the longitudinal axis since the entire bottom is curved both longitudinally and transversely; Para. 62, the curvature of the longitudinal curvature and latitudinal curvature are "essentially continuous and constant”; therefore the radius of curvature of both the first apical line and longitudinal axis would be substantially the same); wherein the bottom surface has an interior region (interior, see annotated Figures 4, 11 & 12 below) surrounding the apex; wherein the apex is closer to an end portion of the heel than an end portion of the forefoot (see annotated Figure 11 below, the apex appears to be slightly closer to the end portion of the heel than an end portion of the forefoot). Fout does not specifically disclose the interior region as claimed. However, Butler discloses an interior region (interior region, see annotated Figure 1 below) surrounding an apex (apex, see annotated Figure 1 below) with an outer periphery tapering inward (taper, see annotated Figure 1 below) from a first end of the interior region directed from the heel part to the apex and expanding outward (expand, see annotated Figure 1 below) from the apex toward a second end of the interior region directed toward the forefoot part such that the interior region is capable of directing a heel strike of a foot of a user toward the apex. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the interior region to the outsole of Fout, as claimed and as taught by Butler, in order to provide an interior region which can direct heal striking and toe-off while still providing anti-slip properties. 
Regarding Claim 2, the combination of Fout and Butler disclose the apex is located at a maximum thickness of the outsole (see annotated Figures 11 & 12 below, the outsole appears to be thickest at the apex between the upper and bottom surface).
Regarding Claim 3, Fout does not specifically disclose what the tread pattern is. However, Butler discloses an outsole (Figures 1 & 2) having a tread section (tread, see annotated figure 1 below) on the bottom surface including a tread pattern (Figures 1 & 2) comprising a plurality of angled grooves (grooves, see annotated Figure 1 below) surrounding and intersecting an interior region (interior region, see annotated figure 1 below). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the tread pattern to the outsole of Fout, as claimed and as taught by Butler, in order to provide a tread which can direct heal striking and toe-off while still providing anti-slip properties.
Regarding Claim 4, the combination of Fout and Butler disclose the apex (apex, see annotated figure 1 below) is smoother than the tread pattern (Butler, the apex and interior region appears smoother than the tread pattern, Figure 1), the tread section arranged so that when weight is placed on the outsole over the interior region, the tread section distributes at least some the weight away from the interior region to the tread section (when weight is placed on the outsole over the interior region, the tread section is capable of distributing at least some the weight away from the interior region to the tread section).
Regarding Claim 5, the combination of Fout and Butler do not specifically disclose the oblique angle is between about 5 degrees and about 7 degrees. It, however, would have been obvious to one of ordinary skill before the effective filing date of the invention to experiment with different ranges of degrees for the angle in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the angle involves only routine skill in the art.
Regarding Claim 6, the combination of Fout and Butler disclose the bottom surface curves in the transverse and longitudinal directions from the apex in the direction of the lateral edge (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore the bottom surface curves in the transverse and longitudinal directions from the apex in the direction of the lateral edge since the entire bottom is curved both longitudinally and transversely). 
Regarding Claim 7, the combination of Fout and Butler disclose the bottom surface curves convexly along the at least one apical line from the direction of the lateral edge of the heel part toward the apex (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore the bottom surface curves downwardly along the at least one apical line from the direction of the lateral edge of the heel part toward the apex since the entire bottom is curved both longitudinally and transversely). Docket No. 19793.336.1 19/22 
Regarding Claim 8, the combination of Fout and Butler disclose the bottom surface curves convexly along the at least one apical line from the apex toward the medial edge of the forefoot part (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore the bottom surface curves upwardly along the at least one apical line from the apex toward the medial edge of the forefoot part since the entire bottom is curved both longitudinally and transversely). 
Regarding Claim 9, the combination of Fout and Butler disclose the at least one apical line includes a first apical line (apical line A, see annotate figures 4 & 12) and a second apical line (apical line B, see annotate figures 4 & 12) intersecting the first apical line at the apex, the second apical line subtending another oblique angle to the longitudinal axis. 
Regarding Claim 10, the combination of Fout and Butler disclose the interior region (interior, see annotated figures 4, 11 & 12 below) defines a prolate spheroid face on the bottom surface (the interior space of Fout appears as if it would to have a prolate spheoid face due to the curvature in both the longitudinal and transverse direction). 
Regarding Claim 11, the combination of Fout and Butler disclose the at least one apical line extends diagonally (Figure 12) through an interior region (interior, see annotated figures 11 & 12 below). 
Regarding Claim 12, the combination of Fout and Butler disclose the apex is located (see annotated Figure 11 below) in the mid-foot part. 
Regarding Claim 13, the combination of Fout and Butler disclose an upper surface (top surface of 32, Figure 4) arranged oppositely from the bottom surface and spaced therefrom by a thickness (Figures 11 & 12, the thickness between the upper surface and bottom surface); the upper surface having a toe protector portion (toe protector, see annotated Figure 11 below) extending generally upright from the upper surface at the forefoot part relative to the bottom surface. Docket No. 19793.336.1 20/22 
Regarding Claim 14, the combination of Fout and Butler disclose the thickness (T1, see annotated figure 11 below) of the outsole between the upper surface and the bottom surface in the heel part is greater than (T1 appears to be greater than T2, see annotated figure 11 below) the thickness (T2, see annotated figure 11 below) of the outsole between the upper surface and the bottom surface in the forefoot part. 
Regarding Claim 16, Fout discloses an outsole (Figures 11 & 12) for an orthopedic device (Figure 1) comprising a heel part (heel, see annotated figure 11 below), a forefoot part (forefoot, see annotated figure 11 below); a mid-foot part (mid-foot, see annotated figure 11 below) separating the heel part from the forefoot part; a longitudinal axis (Para. 31) extending between the forefoot part and the heel part (Figure 11); a transverse axis (Para. 32) intersecting the longitudinal axis and extending between a lateral edge (34b) of the outsole and a medial edge (34a) of the outsole; a bottom surface (bottom of 36) extending along the longitudinal axis and between the medial and lateral edges, the bottom surface defining an apex (apex, see annotated figures 4,11 & 12) at the intersection of the longitudinal axis and the transverse axis, the bottom surface curving in a longitudinal direction about the transverse axis and generally between the forefoot part and the heel part that the bottom surface curves in the longitudinal direction along the longitudinal axis from the heel part through the apex in the mid-foot part in a first direction and then in a second direction toward the forefoot (Figures 11 & 12 Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"); the bottom surface curving in a transverse direction about the longitudinal axis such that the bottom surface curves along the transverse axis in the transverse direction across a width of the bottom surface, from the lateral edge through the apex in the first direction and then curving in the second direction toward the medial edge (Figure 12,Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"). Fout does not specifically disclose what the tread pattern is. However, Butler discloses an outsole (Figures 1 & 2) having a plurality of treads (tread, see annotated figure 1 below) an interior region (interior region, see annotated figure 1 below) devoid of said treads and being located with an apex (apex, see annotated figure 1 below) in the mid-foot part and the interior region extending elongate between the heel part and forefoot part (Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the tread pattern to the outsole of Fout, as claimed and as taught by Butler, in order to provide a tread which can direct heal striking and toe-off while still providing anti-slip properties. 
Regarding Claim 17, the combination of Fout and Butler disclose a radius of curvature of the bottom surface along the transverse axis varies by increasing from the apex toward the lateral edge and the medial edge, such that the bottom surface along the transverse axis is convexly curved (Figure 12, Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"). 
Regarding Claim 18, the combination of Fout and Butler disclose a radius of curvature of the bottom surface along the longitudinal axis varies by increasing from the apex toward the heel part and the forefoot part, such that the bottom surface along the longitudinal axis is convexly curved (Figure 11, Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"). 
Regarding Claim 20, the combination of Fout and Butler disclose wherein the apex is closer to an end portion of the heel than an end portion of the forefoot (see annotated Figure 11 below, the apex appears to be slightly closer to the end portion of the heel than an end portion of the forefoot).
Claims 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fout (US 2010/0100020) in view Butler (US D594,638) in further view of Schoenborn (US D5803,522).
Regarding Claims 15 & 19, the combination of Fout and Butler do not specifically disclose the bottom surface defines a pair of curved lengthwise contours forming raised arch portions on opposite side of the mid-foot part. However, Schoenborn discloses an outsole (Figures 1-6) having a bottom surface define a pair of curved lengthwise contours (contours, see annotated Figure 3 below) forming raised arch portions (raised arch, see annotated Figure 3 below) on opposite side of the mid-foot part (Figures 3 & 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch portion of Fout, as taught by Schoenborn, in order to provide arch support for a user allowing for stability and security. 

    PNG
    media_image1.png
    698
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    454
    897
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    774
    643
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    553
    773
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    310
    569
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732